Citation Nr: 1740966	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-19 943	)	DATE
Court Remand	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a respiratory disorder, to include allergic rhinitis and sinusitis.


REMAND

The Veteran had active duty service from November 1977 to April 1978, and September 1981 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before a Veterans Law Judge in March 2013, although that Veterans Law Judge has retired and no longer works for the Board.  The Veteran was informed of this fact and also informed of his right to another hearing before a different Veterans Law Judge in a July 2017 letter.  As of this time, the Veteran has not responded to that letter and therefore, the Board will assume that the Veteran does not desire another hearing.  The Board will proceed with adjudication of his claims.  

This case was last before the Board in May 2016, at which time the Board denied service connection for a respiratory disorder, but remanded the left knee claim.  Following completion of the remand directives, the AOJ has returned to the left knee claim to the Board for further appellate review at this time.  Respecting the respiratory claim, the Veteran timely appealed the May 2016 denial of his respiratory disorder to the Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the parties jointly agreed to vacate and remand to the Board for further development of the respiratory issue.  That issue has also been returned to the Board at this time in compliance with the January 2017 Joint Motion for Remand and Court order.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

With respect to the respiratory claim, the parties agreed in the Joint Motion of Remand that the Board erred in denying the claim in May 2016 because the April 2014 and July 2014 medical opinions that the Board relied on to deny that claim were inadequate.  Consequently, the respiratory claim must be remanded in order to obtain another VA examination and medical opinion which is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regarding the left knee claim, the Board notes that the Veteran's June 1981 enlistment examination demonstrates a normal left knee; there does not appear to be any service treatment records for the 1977-78 period of service indicating any left knee disorder on enlistment at that time or during that period of service.  Accordingly, the Board finds that the Veteran's left knee is presumed sound on entrance into military service for both periods of his service.  See 38 U.S.C.A. § 1111 (West 2014).  

In a March 2010 left knee VA examination, the examiner indicated that the Veteran had "minimal degenerative arthritis" of his left knee, which was due to normal aging and not due to or exacerbated by the Veteran's service, to include parachuting and/or the noted auto accident in 1989.  

The Board reflects that the Veteran's Form DD-214 demonstrates that he was awarded the Parachute Badge, and his service treatment records document an October 1989 motor vehicle accident.  

The March 2010 examiner's opinion is inadequate as there is no rationale for that opinion; further, the Board previously noted that this opinion was inadequate as it did not discuss the Osgood-Schlatter's disease noted in a November 1989 service treatment record.  

The Veteran underwent another VA examination of his left knee in June 2016, at which time he was diagnosed with a left knee strain and old Osgood-Schlatter's disease.  The examiner did not opine as to the left knee strain in his opinion, but rather focused solely on whether the noted Osgood-Schlatter's diagnosis during service was related to service.  The examiner noted that Osgood-Schlatter's disease was a disease of adolescence and that the Veteran's normal examination on separation in 1993 indicated that the Veteran's Osgood-Schlatter's notation seen on x-ray in 1989 was not caused or aggravated by military service.  

The Board finds that this opinion is inadequate, as it appears to indicate that the Veteran's Osgood-Schlatter's disease, which was not noted on entrance into military service, pre-existed his service and was not aggravated by service.  These findings, however, are not adequate to rebut the presumption of soundness and are based on the incorrect standard.  In particular, the examiner's opinion does not indicate the clear and unmistakable evidence relied upon in coming to those conclusions.  

Furthermore, the June 2016 examiner diagnosed the Veteran with a left knee strain, but did not provide an etiological opinion for that disorder.  The Board also notes that the June 2016 examiner did not address the Veteran's previous diagnosis of left knee arthritis, nor did that examiner address the Veteran's contentions that his left knee disorder was a result of parachuting and/or his motor vehicle accident during service.  

Consequently, the VA medical opinions in this case are inadequate and the Board finds that a remand is necessary in order to obtain another VA examination from a physician who has not previously participated in this case that adequately addresses all of the left knee disorders and the Veteran's contentions in this case, as well as to ensure compliance with the Board's previous remand directives.  See Id.; see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner who has not been involved in this case previously to determine whether the Veteran's left knee disorder is related to military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

For purposes of this examination, the examiner should assume the Veteran had no left knee disorder that pre-existed his military service.  

After review of the claims file and examination of the Veteran, the examiner should indicate any and all left knee disorders found, to include left knee strain, left knee arthritis, and old Osgood-Schlatter's disease.  Then, the examiner should address the following:  

(a) Whether there is clear and unmistakable evidence to demonstrate that the Veteran's Osgood-Schlatter's disease shown in a November 1989 service treatment record pre-existed military service.  

The examiner should specifically indicate which evidence in the record is being relied upon in finding that such knee disorder clearly and unmistakable pre-existed service; the Board notes that merely noting that it is a "disease of adolescence" does not rise to the level of demonstrating by clear and unmistakable evidence that the disability pre-existed military service in this Veteran's situation.    

If, and only if, the examiner clearly and unmistakably finds that the Osgood-Schlatter's disease of the left knee pre-existed his military service, the examiner must opine whether the Veteran's Osgood-Schlatter's disease of the left knee was clearly and unmistakable not aggravated (i.e., clearly and unmistakably not worsened beyond the normal progression of that disease) by military service.  

Again, the examiner should be specific respecting what clear and unmistakable evidence is being relied upon if concluding that the Veteran's Osgood-Schlatter's disease was not aggravated by service.  The examiner should specifically address the Veteran's lay statements of continuity of symptomatology, as well as the evidence of left knee complaints in June 1983 and November 1989.  The examiner should additionally address the Veteran's contentions regarding parachuting jumps and its impact on his knees.  

If the examiner cannot demonstrate clearly and unmistakably that the Osgood-Schlatter's disease both pre-existed and was not aggravated by service, the examiner must address the Osgood-Schlatter's disease in part (b), below.

(b) The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disorders, including left knee strain and left knee arthritis (and old Osgood-Schlatter's disease, if the above is answered in the negative), began during or are otherwise the result of military service, to include the left knee complaints and injury in June 1983, the October 1989 motor vehicle accident, and/or the November 1989 left knee pain and diagnosis of Osgood-Schlatter's disease.  

In responding to this query, the examiner must also address whether any of the Veteran's left knee disorders are a result of his parachuting during service.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

2.  Schedule the Veteran for a VA examination by an examiner who has not been involved in this case previously to determine whether the Veteran's respiratory/sinus disorders are related to military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including a pulmonary functions test (PFT), should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate any and all respiratory/sinus disorders found, to include allergic rhinitis and sinusitis.  

Then, the examiner should opine whether the Veteran's respiratory/sinus disorders, including allergic rhinitis and sinusitis, at least as likely as not (50 percent or greater probability) began in or are otherwise related to the Veteran's military service.  

The examiner should specifically address the Veteran's treatment in service for sinus/hay fever problems, as well as his reports of such within one year of discharge in 1994.  The examiner should additionally address the Veteran's lay statements regarding onset of symptomatology during military service, as well his statements of continuity of symptomatology since discharge from service.  The examiner should also address any other evidence of record, as appropriate.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for left knee and respiratory disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

ATTORNEY FOR THE BOARD	M. Peters, Counsel
Copy of Decision Sent to:	The American Legion

